 In the Matter Of WILSON AND CO., INC., EMPLOYERandAMALGAMATEDMEAT CIITTERS & BUTCHER WORKMEN OF NORTH AMERICA, A. F. of L.,PETITIONERIn the Matter of WILSON AND CO., INC., EMPLOYERandINTERNA-TIONAL UNIONOF OPERATING ENGINEERS,LOCALS 38-38A, A. F. OF L.,PETITIONERCases Nos. 17-RC-238 and 17-RC-2992, respectivelySUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMarch 25, 1949On December 27, 1948, the Board issued its Decision and Directionof Elections 1 in the above-entitled cases, directing that elections bysecret ballot be conducted among certain employees of the Employer.The elections were conducted on January 21, 1949, under the directionand supervision of the Regional Director for the Seventeenth Region(Kansas City, Missouri).Upon the conclusion of the elections, a Tally of Ballots was fur-nished the parties in each of thesecasesin accordance with the Rulesand Regulations of the Board. In Case No. 17-RC-238, the Tallyshows that, of the approximately 1,189 eligible voters, 1,063 cast validballots, of which 160 were for the Amalgamated, 771 were for thePackinghouse Workers, and 132 were against both participating labororganizations.Thirty ballots were challenged.In Case No. 17-RC-292, the Tally shows that, of the approximately 19 eligible voters, 16cast valid ballots, of which 14 were for the Operating Engineers and 2were for the Packinghouse Workers.There were no challenegedballots.On January 27, 1949, the so-called "Neither Committee" objectedtd the conduct of the elections on the grounds that (1) the "NeitherCommittee," although a proper party to this proceeding, was not per-mitted to have observers at the elections, and (2) tallies of ballots1 80 N. L.It.B. 1466.82 N. L. It. B., No. 42.838914-50-vol. 82-27405 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere not furnished the "Neither Committee" in accordance with theBoard's Rules and Regulations.However, the Regional Director, inhis Report on Objections dated February 7, 1949, found that the objec-tions did not raise substantial and material issues with respect to theconduct of the elections.He recommended that the Boardoverrulethe objections.No exceptions having been taken thereto by the parties,' we adoptthe foregoing findings of the Regional Director that the objections donot raise substantial or material issues with respect to the conduct ofthe elections.We hereby overrule the objections.In the Decision and Direction of Elections, previously referred to,the Board made no final determination as to the appropriate unit orunits.Upon the entire record in these cases, the Board makes the fol-lowing :SUPPLEMENTAL FINDINGS OF FACTWe find that each of the following groups of employees of Wilsonand Co., Inc., at its 27 and Y Streets plant, Omaha, Nebraska, con-stitute units appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act, as amended :(a)All employees in the boiler and engine room, including engi-neers,firemen, temperature men, and oilers, but excluding all salariedand clerical employees, watchmen, guards, production employees, andall supervisors as defined in the Act.(b)All production and maintenance employees, including weeklyand hourly paid scalers, checkers, gang leaders, weekly and hourlypaid yard drivers, restaurant employees, garage employees and truckdrivers, but excluding office and clerical employees, wholesale mar-ket employees, boiler and engine room employees, watchmen, assistantforemen, foremen, superintendents, and all other supervisors as definedin the Act.2Counsel for the "Neither Committee" filed a letter in the nab-ire of exceptions to theRegional Director's Report on Objections, in which the "Neither Committee" reiterated itsobjections mentioned aboveThe "Neither Committee" did not seek to intervene at thehearing, nor did it participate in any manner in this proceeding before the issuance of theDecision and Direction of Elections.Although it allegedly represents a group of employees,the "Neither Committee" does not purport to be, nor to function as, a collective bargainingrepresentative.Section 203.61 of the Board's Rules and Regulations permits exceptions toa Report on Objections to be filed by the "parties" to the representation proceeding.Wedo not consider the "Neither Committee" to be a party to this proceeding within the defi-nitionof "party" in Section 203.8 of theRulesand Regulations, and therefore we shall notentertain the aforesaid exceptionsSeeMatter of Times Square Stores Corporation, 79,N. L. R. B. 361 ;Matter of Westinghouse Electric Corporation,78 N. L. R. B 315;Matterof The Nashville Corporation, 77N. L. R B. 145; andMatter of Shell Oil Company, Inc.,66 N. L. R. B. 510. WILSON AND CO., INC.407As a majority of the employees in voting group (a) selected theOperating Engineers and a majority in voting group (b) selected thePackinghouse Workers, we shall certify these organizations, respec-tively, as the collective bargaining representatives of the employeesin units (a) and (b) hereinabove found appropriate.CERTIFICATION OF REPRESENTATIVESIT Is HEREBY CERTIFIED that the following organizations have beendesignated and selected by a majority of the employees of Wilsonand Co., Inc., at its 27 and Y Streets plant, Omaha, Nebraska, in theunits hereinabove found appropriate in the section entitled "Supple-mental Findings of Fact," as their representatives for the purposesof collective bargaining, and that, pursuant to Section 9 (a) of theAct, as amended, the said organizations are the exclusive representa-tives of all such employees for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment :(a) International Union of Operating Engineers, Locals 38-38A,A. F. of L., has been designated and selected by a majority of allemployees in Unit (a).(b)Local 62, United Packinghouse Workers of America, C. I. 0.,has been designated and selected by a majority of all employees inUnit (b).MEMBERS HOUSTON and MURDOCK took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.